Citation Nr: 9920686	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-19 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right shoulder, with recurrent relocations, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim of entitlement to an 
increased evaluation for his service-connected degenerative 
joint disease of the right shoulder, secondary to initial 
trauma with a history of recurrent dislocation, and assigned 
a 10 percent disability rating.  The veteran's disability 
rating was subsequently further increased to 20 percent.  

The veteran is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
In this case, the veteran has continued to express 
dissatisfaction with the disability rating assigned.

The Board notes that in November 1979, the RO reduced the 
veteran's disability rating from 10 percent to 0 percent.  In 
January 1980, the veteran submitted a notice of disagreement 
regarding this decision.  No action was taken by the RO in 
response to this notice of disagreement until January 1993, 
after the veteran submitted a statement contending that his 
January 1980 letter should have been accepted as a notice of 
disagreement.  The RO subsequently issued a rating decision 
in which it was determined that the veteran's 1980 letter was 
not a timely filed notice of disagreement.  The veteran's 
subsequently appealed this decision, and in March 1998, the 
Board found that the 1980 letter was a timely filed notice of 
disagreement.  

In response to the Board's decision, the RO issued a 
statement of the case to the veteran in May 1998 regarding 
the issue of whether his November 1979 reduction was proper.  

The veteran was informed that he had 60 days in which to file 
a substantive appeal regarding this issue.  However, the 
veteran has to date not submitted a substantive appeal.  
Accordingly, as no substantive appeal was filed within the 
required 60 day time period, the Board finds that a timely 
appeal has not been brought with respect to the issue of 
whether the November 1979 reduction was proper.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.29, 20.202, 20.302(b) 
(1998).  Therefore, this issue is not presently before the 
Board.

This case was previously before the Board in November 1996 
and March 1998.  On both occasions, the Board remanded the 
case for additional development and to ensure full compliance 
with due process requirements.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

As noted above, the Board previously remanded this case in 
March 1998.  In that remand, the RO was instructed to provide 
the veteran with a VA physical examination so an orthopedic 
specialist could consider the provisions of 38 C.F.R. §§ 4.40 
and 4.59, and address the extent of the veteran's functional 
loss due to pain "on use or due to flare-ups."  Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of disability reside in 
reduction of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.).

(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).

(c) Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute 
skilled movements smoothly.

(f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of weight-bearing are related 
considerations. For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle 
are considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

In response to the Board's March 1998 remand, the RO provided 
the veteran with a VA orthopedic examination in November 
1998.  However, the veteran's representative has since 
contended that this most recent VA examination did not 
include proper consideration of 38 C.F.R. §§ 4.40 and 4.45, 
and Deluca, as required by the Board's remand.  

The veteran's representative contends that the VA examiner 
did not provide information concerning the functional 
limitations caused by the veteran's right shoulder disability 
or wherein the veteran's degrees of range of motion there is 
evidence of pain.  Another VA examination has been requested 
by the veteran's representative in order to more accurately 
assess the veteran's functional loss due to pain.

Therefore, in light of VA's duty to assist, and to ensure 
full compliance with due process requirements, this case is 
remanded to the RO for the following development:

1.  The RO should contact the veteran and 
notify him that he may submit any additional 
evidence in support of his claim for an 
increased evaluation for his right shoulder 
disability.  The RO should assist the veteran 
in this regard.

2.  The RO should arrange for another VA 
examination of the veteran by an appropriate 
specialist in orthopedics to determine the 
nature and extent of severity of his service-
connected right shoulder disability.  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies must be 
conducted.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal arc of 
motion that are linked to the veteran's 
service-connected right shoulder disability.  

The examiner should record information 
concerning pain on use, and comment on the 
functional limitations, if any, caused by the 
right shoulder disability.  It is requested 
that the examiner provide explicit responses 
to the following questions:

? The examiner should render an opinion as 
whether musculoskeletal or neurological 
impairment of the upper extremities, if 
any, is due to the right shoulder 
disability.  In this regard, the examiner 
should note any impairment caused by or 
contributed to by any nonservice-connected 
disorders.

? In addition, does the service-connected 
disability cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.

? With respect to the subjective complaints 
of pain, the examiner should carefully 
elicit all of the veteran's subjective 
complaints concerning the right shoulder 
disability and offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.

? The examiner should examine the right 
shoulder and identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
neck disability.  

? 

? The physician should be requested to 
provide an opinion as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability of 
the right shoulder during flare-ups.  The 
examiner should also offer an opinion as 
to the extent of any increased functional 
loss due to pain on increased use of the 
cervical spine during flare-ups, 
expressed, if possible, in additional 
degrees of loss of range of motion.  A 
complete rationale for any opinions 
expressed must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claim for a 
higher rating for the right shoulder 
disability with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca.  The RO should 
also document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










